                          IN THE UNITED STATES DISTRICT COURT FOR THE
                                  MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION


    R. ALEXANDER ACOSTA,                          )
                                                  )
             Plaintiff,                           )
                                                  )         NO. 3:17-cv-01381
    v.                                            )         JUDGE RICHARDSON
                                                  )
    RAUL PEREGRINO, et al.,                       )
                                                  )
             Defendants.                          )

                                     MEMORANDUM OPINION

            Pending before the Court are Plaintiff’s Cross Motion for Partial Summary Judgment (Doc.

No. 53), and Defendants’ Motion for Summary Judgment (Doc. No. 56).1 The parties have filed




1
  There is some dispute between the parties regarding what issues they were allowed to present in
their motions and whether they were allowed to move for summary judgment or just partial
summary judgment. Plaintiff claims that, during a case management conference, the parties were
instructed to only brief motions for partial summary judgment. (Doc. No. 64 at 1-2). Defendants
claim that the deadline set during the case management conference was for all dispositive motions
and that part of the conversation occurred before counsel for Plaintiff joined the call. (Doc. No. 69
at 1-2; Doc. No. 71 at 1-2). The parties stated in their Joint Status Report prior to the case
management conference that they wished to “request permission to move for summary judgment,
including the filing of motions for partial summary decision on this issue.” (Doc. No. 47 at 1).
Plaintiff’s Motion for Partial Summary Judgment is limited to the proper classification of the
workers. (Doc. No. 53). Defendants’ Motion is for summary judgment as to the entire case. The
Court agrees with Defendants that if it were to grant partial summary judgment in favor of the
Defendants on the same issue as to which Plaintiff has moved for summary judgment (proper
classification of the workers), Plaintiff would be unable to make out its prima facie case under the
FLSA, so there is no reason for the Court to construe Defendants’ Motion as more limited. The
Court will consider both Plaintiff’s Motion for Partial Summary Judgment and Defendants’
Motion for Summary Judgment. Since the motions address the same factual and legal issues, the
Court will discuss both motions in the same analysis section.



                                                      1

         Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 1 of 26 PageID #: 1527
their respective responses and replies to the respective motions, and the motions are ripe for

review.2

                                         BACKGROUND

UNDISPUTED FACTS3

        Plaintiff, the Secretary of Labor,4 brings this action alleging that Raul Peregrino, Raul

Peregrino Drywall, and Peregrino’s Drywall (“Defendants”) failed to pay overtime wages to 129

individuals (“workers”) and thereby violated the Fair Labor Standards Act (“FLSA”). (Doc. No.

1-2).

        Contractors with a need for drywall work on a project contact Defendants to offer them

jobs. (Doc. No. 61 ¶ 2). Defendants then decide whether to take a project after negotiating a per-

sheet price. (Id. at ¶ 3). Defendants will contact individuals whom they have used in the past or

whom have stated they are available in order to find someone to complete the drywall laying and

finishing. (Id. at ¶¶ 5, 6). In August 2018, Defendants had approximately 45 to 48 people working

for them, and all but one of those individuals were drywall workers. (Id. at ¶ 3).



2
  The Court will refer to Defendants in the plural, as that is the way the Complaint is styled, even
though the docket sheet refers only to a single Defendant—which seems correct inasmuch as it
appears that the sole party being sued is Raul Peregrino, apparently a sole proprietor doing business
under a couple of trade names similar to one another. When referring to what Raul Peregrino
himself did (or supposedly did) in connection with his business, the Court generally will refer to
him as Peregrino and not as “Defendant” or “Defendants.” Likewise, when referring to statements
made by Raul Peregrino in his affidavit (Doc. No. 59-1) or deposition (Doc. No. 54-5), the Court
will refer to him as “Peregrino.”
3
 Unless otherwise noted, the facts in this section are taken from facts in the Complaint and
Amended Complaint that are not disputed and the parties’ Responses to Statements of Undisputed
Facts (where the facts are undisputed). See Doc. Nos. 1, 33, 61, 65.
4
 When the Complaint (Doc. No. 1) was filed, R. Alexander Acosta was the Secretary of Labor.
Over the course of the litigation, Mr. Acosta was replaced by Eugene Scalia, who now serves as
Plaintiff in this case. See Fed. R. Civ. P. 25(d) (the successor of a public officer who is a party in
an official capacity is automatically substituted as a party).
                                                  2

    Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 2 of 26 PageID #: 1528
       Defendants pay the workers on a per-sheet basis. (Id. at ¶ 25). If the workers worked more

than 40 hours in a given week, they would not be given overtime, because the Defendants believed

the relationships to be that of an independent contractor. (Id. at ¶ 34).

       The Secretary of Labor conducted an FLSA investigation with respect to the period of

December 28, 2014 to December 25, 2016. (Doc. No. 57-2 at 1; Doc. No. 57-4 at 5). The

Department of Labor’s investigators conducted interviews with seven of Defendants’ workers and

visited two jobsites, both run by the same contractor. (Doc. No. 57-1 at 11). The Department of

Labor’s investigators determined that Defendants had failed to pay overtime and owed back wages

in the amount of $686,222.80. (Doc. No. 57-2 at 2). The present lawsuit involves Plaintiff’s claims

against Defendants for not paying overtime wages to their alleged employees (the workers).

       Plaintiff has moved for partial summary judgment (Doc. No. 53), and Defendants have

moved for summary judgment (Doc. No. 56). Specifically, Plaintiff has moved for partial summary

judgment because it believes the workers were employees, not independent contractors.

Defendants have moved for summary judgment because they believe the workers are independent

contractors.

DISPUTED FACTS

       As discussed below, many of Plaintiff’s objections arise from evidentiary issues, but there

are also substantive disputes of fact. The parties dispute the amount of experience workers needed

to be hired by Defendants. (Doc. No. 61 ¶ 3; Doc. No. 65 ¶ 7). The parties disagree about which

tools the workers were expected to provide themselves, versus those that were provided by

Defendants or by the general contractors. (Doc. No. 61 ¶¶ 38, 39, 42, 43, 44, 46, 47; Doc. No. 65

¶¶ 16, 17, 19, 68, 72). The parties also disagree regarding how much control Defendants exerted




                                                  3

   Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 3 of 26 PageID #: 1529
over the workplace and the workers’ drywall laying and finishing. (Doc. No. 61 ¶¶ 30-33; Doc.

No. 65 ¶¶ 23, 39, 68, 72).

                             SUMMARY JUDGMENT STANDARD

         Summary judgment is appropriate where there is no genuine issue of material fact and the

movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). “By its very terms, this

standard provides that the mere existence of some alleged factual dispute between the parties will

not defeat an otherwise properly supported motion for summary judgment; the requirement is that

there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-

48, 106 S. Ct. 2505, 91 L.Ed.2d 202 (1986). In other words, even if genuine, a factual dispute that

is irrelevant or unnecessary under applicable law is of no value in defeating a motion for summary

judgment. See id. at 248, 106 S. Ct. 2505. On the other hand, “summary judgment will not lie if

the dispute about a material fact is ‘genuine[.]’ ” Id.

         A fact is “material” within the meaning of Rule 56(c) “if its proof or disproof might affect

the outcome of the suit under the governing substantive law.” Anderson, 477 U.S. at 248, 106 S.

Ct. 2505. A genuine dispute of material fact exists if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party. Harris v. Klare, 902 F.3d 630, 634-35 (6th Cir.

2018).

         The party bringing the summary judgment motion has the initial burden of identifying

portions of the record that demonstrate the absence of a genuine dispute over material facts.

Pittman v. Experian Information Solutions, Inc., 901 F.3d 619, 627-28 (6th Cir. 2018). If the

summary judgment movant meets that burden, then in response the non-moving party must set

forth specific facts showing that there is a genuine issue for trial. Id. at 628.




                                                   4

   Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 4 of 26 PageID #: 1530
         The court should view the facts and draw all reasonable inferences in favor of the non-

moving party. Id. at 628. Credibility judgments and weighing of evidence are improper. Hostettler

v. College of Wooster, 895 F.3d 844, 852 (6th Cir. 2018). As noted above, where there is a genuine

dispute as to any material fact, summary judgment is not appropriate. Id. The court determines

whether sufficient evidence has been presented to make the issue of fact a proper jury question.

Id. The mere existence of a scintilla of evidence in support of the nonmoving party’s position will

be insufficient to survive summary judgment; rather, there must be evidence upon which the jury

could reasonably find for the nonmoving party. Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir.

2003).

                                     EVIDENTIARY ISSUES

         The Court will first address evidentiary issues presented by Defendants’ affidavits of many

of the workers at issue, before turning to the substance of the summary judgment arguments.

         A party asserting that a fact cannot be or genuinely is disputed—i.e., a party seeking

summary judgment and a party opposing summary judgment, respectively—must support the

assertion by citing to materials in the record, including, but not limited to, depositions, documents,

affidavits or declarations. Fed. R. Civ. P. 56(c)(1)(A). On a motion for summary judgment, a party

may object that the supporting materials specified by its opponent “cannot be presented in a form

that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2). Upon such an objection, the

proponent of the supporting material must show that the material is admissible as presented or

explain how it could be presented in a form that would be admissible. Thomas v. Haslam, 303 F.

Supp. 3d 585, 624 (M.D. Tenn. 2018); Mangum v. Repp, 674 Fed. Appx. 531, 536-37 (6th Cir.

2017) (citing Fed. R. Civ. P. 56(c) advisory committee’s note to 2010 amendment).




                                                  5

   Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 5 of 26 PageID #: 1531
        Courts in other circuits have found that “[w]itness testimony translated from a foreign

language must be properly authenticated and any interpretation must be shown to be an accurate

translation done by a competent translator.” Jack v. Trans World Airlines, Inc., 854 F. Supp. 654,

659 (N.D. Cal 1994) (citing Fed. R. Evid. 604 and 901).5 This standard is required because

affidavits are generally ex parte, and the opposing party does not have the opportunity to examine

the qualifications of an interpreter and object. Miranda v. Sweet Dixie Melon Co., No. CIV.A.7:06-

CV-92(HL), 2009 WL 1324847, at *2 (M.D. Ga. May 13, 2009) (striking an affidavit when the

translator was an employee of plaintiff’s counsel and would have a motive to distort the translation

in favor of plaintiff’s case).

        Defendants submitted dozens of essentially identical affidavits signed by the workers at

issue in support of their Motion for Summary Judgment. (Doc. Nos. 59-2 to 59-22, 63-1 to 63-28,

72-1, 72-2, hereinafter “Workers’ Affidavits”). From the record, it appears that many, if not all, of

the workers at issue in this litigation are native Spanish-speakers who speak no, or only limited,

English. (Doc. No. 61 at 15, 58; Doc. Nos. 66-3 at 2; 66-4 at 2, 66-5 at 2, 66-6 at 2). Plaintiff

argues that many of these affidavits should not be considered because they are translations into

English from Spanish, and they are the product of coercion. (Doc. No. 64 at 5-6).

        Plaintiff submitted four statements of workers who signed affidavits. Freddy Gutierrez was

the only employee to attach his name to his statement. He stated that he was taken to sign

paperwork during his workday, that he did not speak or write English, that he was scared he would

lose his job if he did not sign the form, and that after he and other workers signed the forms they




5
  A different rule applies when an interpreter is used to translate a deposition; in that situation, the
interpreter need only be sworn. Miranda v. Sweet Dixie Melon Co., No. CIV.A.7:06-CV-92(HL),
2009 WL 1324847, at *1 (M.D. Ga. May 13, 2009). No party has raised an issue with the
interpreters present at many of the depositions in this case.
                                                   6

    Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 6 of 26 PageID #: 1532
were shown Spanish versions. (Doc. No. 66-3 at 2). Three anonymous workers also signed

statements, with two stating they did not read or speak English and another stating he read the

translated Spanish version but was scared he would be fired if he did not sign. (Doc Nos. 66-4 at

2, 66-5 at 2, 66-6 at 2). Defense counsel and Maria Rosario Rosales Guzman (an employee of

Defendants) were present when many of the workers were given the affidavits to sign. (Doc. No.

73 at 1-2).

       After Plaintiff raised opposition, Defendants submitted an affidavit of Guzman, which

described the process of taking the workers’ affidavits. Guzman stated that she drove some of the

workers to the Defendants’ attorneys’ office. (Doc. No. 70 at 1). Guzman laid on the table, prior

to the workers signing anything, both a Spanish and English version of the form affidavit. (Id.at

1). Guzman regularly interprets Spanish into English for the workers. (Doc. No. 54-3 at 3). She

stated that she provided an accurate representation of the affidavits and the contents, told the

workers they did not have to sign, and did not threaten their jobs. (Doc. No. 70 at 1-2). Defendants

also provided a declaration of Andrew H. Davis, Counsel for the Defendants, who stated that a

Spanish translation was provided to all workers, that he was available to answer questions, that he

advised the workers they did not have to sign, and that one worker stated he was not comfortable

signing then and chose to sign the affidavit at a different time. (Doc. No. 71 at 1-3). As Exhibit A

to Guzman’s affidavit, the Court was provided with a copy of the Spanish version of the affidavits

signed by the workers.

       Because of the Defendants’ evidence that the workers were concurrently provided a version

of the affidavits translated into Spanish and were not forced to sign the affidavits, the Court finds

the affidavits to be admissible for the purposes of this summary judgment motion. Though the

Plaintiff has raised valid concerns regarding the legitimacy of the affidavits, the Court finds that



                                                 7

   Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 7 of 26 PageID #: 1533
they are not sufficient to warrant excluding the affidavits, even though they do bear on the weight

to be afforded the affidavits. The Court will use these affidavits for what they are: identical

statements of the workers at issue, adopted under the particular circumstances reflected by the

record as discussed above.

                               “EMPLOYEES” UNDER THE FLSA

          In 1938, Congress passed the FLSA in order to ensure a “minimum standard of living

necessary for health, efficiency, and general well-being of workers.” 29 U.S.C. § 202(a). Under

the FLSA, employees are entitled to its protections, but independent contractors are not. Rutherford

Food Corp. v. McComb, 331 U.S. 722, 729 (1947); Keller v. Miri Microsystems, LLC, 781 F.3d

799, 806-07 (6th Cir. 2015). An employee, but not an independent contractor, will be entitled to

overtime compensation for hours worked over 40 hours a week. Keller, 781 F.3d at 806. The FLSA

defines “employee” as “any individual employed by an employer” and “employ” as “suffer[ed] or

permit[ted] to work.” 29 U.S.C § 203(e)(1), (g). “Employer” is defined as “any person acting

directly or indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. § 203(d).

“These definitions are patently circular—tautological—thus begging the question of what they

really mean.” Alvarado Martinez v. First Class Interiors of Naples, LLC, No. 3:18-CV-00583,

2020 WL 3316115, at *5 (M.D. Tenn. June 18, 2020).6



6
    As this Court previously noted in an ERISA case involving similarly tautological definitions:

          To the extent that a definition is circular—that is to say, tautological—it tends to
          be unhelpful. See, e.g., Arreola-Castillo v. United States, 889 F.3d 378, 386 (7th
          Cir. 2018) (disregarding various dictionary definitions of the word “validity” as
          “unhelpful tautologies”); Phillips 66 Pipeline LLC v. Rogers Cartage Co., No. 11-
          cv-497-DRH- DGW, 2013 WL 4083623, at *5 (S.D. Ill. Aug. 13, 2013) (noting
          that CERCLA defines “owner or operator” in unhelpful fashion, i.e., only by
          tautology).



                                                   8

     Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 8 of 26 PageID #: 1534
       The standard in the Sixth Circuit to determine (based on the relationship between the

paying business and the worker) whether a worker is an employee as opposed to an independent

contractor is that “employees are those who as a matter of economic reality are dependent upon

the business to which they render service.” Keller, 781 F.3d at 807 (quoting Donovan v. Brandel,

736 F.2d 1114, 1116 (6th Cir. 1984)). The Sixth Circuit has identified six non-determinative

factors to guide this economic-reality test: “1) the permanency of the relationship between the

parties; 2) the degree of skill required for the rendering of the services; 3) the worker’s investment

in equipment or materials for the task; 4) the worker’s opportunity for profit or loss, depending

upon his skill; . . . 5) the degree of the alleged employer’s right to control the manner in which the

work is performed[; and] . . . [6) ] whether the service rendered is an integral part of the alleged

employer’s business.” Id. at 807 (quoting Brandel, 736 F.2d at 1117). The Sixth Circuit also

considers additional relevant factors, such as whether a defendant maintains employment records

for an individual or has the authority to hire and fire an individual. Id. Notably, the parties’

agreement to label the worker an “employee” or “independent contractor” will not be

determinative as to the status of the worker, and the Court will look past the parties’ labels to the

economic reality of the relationship.7 Acosta v. Off Duty Police Servs., Inc., 915 F.3d 1050, 1055



Flannery v. Tune Imports, Inc., No. 3:18-CV-00584, 2020 WL 2512825, at *2 (M.D. Tenn. May
15, 2020).
7
 It is undisputed that independent contractor agreements signed by the workers were backdated as
a memorialization of the prior oral agreements between the parties. (Doc. 65 ¶ 14; Doc. No. 54-
10; Doc. No. 59-1 at 4). As such, Plaintiff argues that these agreements should not be considered
by the Court. (Doc. 65 ¶ 14). The Court recognizes these documents as admissible for what they
are—backdated documents reflecting a purported prior agreement between the signing parties. The
Court additionally recognizes that the Workers’ Affidavits state that the respective affiants
considered the relationships to be that of independent contractors, not of employees. (Worker’s
Affidavits at 4). However, Defendants’ labeling of the relationship, especially when such labeling
only came after the start of a lawsuit from the Department of Labor, is not dispositive in this matter.


                                                  9

    Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 9 of 26 PageID #: 1535
(6th Cir. 2019) (quoting Keller, 781 F.3d at 804). “The issue of the employment relationship does

not lend itself to a precise test, but is to be determined on a case-by-case basis upon the

circumstances of the whole business activity.”8 Brandel, 736 F.2d at 1116; Lilley v. BTM Corp.,

958 F.2d 746, 750 (6th Cir. 1992) (“This test is a loose formulation, leaving the determination of

employment status to case-by-case resolution based on the totality of the circumstances.”).



The Court will look past the labels applied to the workers and to the economic realities of the
relationship to determine the workers’ status.
8
  Defendants contend that Plaintiff has not presented enough evidence regarding each worker’s
specific relationship with Defendants. (Doc. No. 58 at 16-17). Defendants read Brandel as
requiring specific evidence for each employee at issue. (Doc. No. 60 at 2-3). But as indicated by
the part of Brandel cited by Defendants, what Brandel looked unfavorably on was the Secretary
attempting to create a per se rule naming a category of workers as “employees” for all contexts
and all cases irrespective of the case-specific relationship between the particular defendant and
particular group of plaintiff-workers at issue. Brandel, 736 F.2d at 1120; (Id.). Here, Plaintiff
deposed one of the workers from the relevant group and conducted initial interviews with seven
workers. (Doc. No. 54-6; Doc. No. 64 at 4). Plaintiff offers little reasoning for its presentation of
limited evidence, merely stating in its Response that it felt the need to limit interaction because it
found Defendants to be deceptive in presenting the worker’s affidavits and the backdated
independent contractor agreements (both of which the Court finds admissible, as discussed above).
(Doc. No. 64 at 6) (“[T]he Secretary made the conscious choice to limit his proof to that which
was absolutely necessary at this stage in the proceeding.”). Though the Court recognizes that
Plaintiff has taken only one deposition of a worker, the Court will weigh this evidence for what it
is—one worker’s particular (and limited) testimony. Although Plaintiff lacks certain evidence that
would aid Plaintiff if in fact it existed, the record contains enough evidence for the Court to find a
genuine dispute of material fact as to the status of the workers. Plaintiff here is not attempting to
create a per se class categorization of all drywall workers as employees rather than independent
contractors. Plaintiff instead focuses on the relationship of the workers listed in the Complaint to
these particular Defendants. It is true that there is a dearth of deposition testimony from the workers
at issue, but there is evidence on the record (including some put forth by the Defendants themselves
and the Plaintiff’s interviews with Defendants’ other workers not at issue in this case) sufficient to
create a genuine issue of fact as to whether the workers were employees as Plaintiff claims they
were. When discussing the factors below, the Court often references worker Ramirez’s deposition.
The Court recognizes that much of Ramirez’s testimony reflects only his own experience working
for Defendants, and not the entire group of workers’ experiences. However, some of Ramirez’s
testimony pertains to Defendants’ practices more generally, and other evidence in the record also
indicates the working conditions for the workers as a whole. The Court finds the evidence, taken
cumulatively, to be sufficient to find summary judgment improper for the group of workers as a
whole.


                                                  10

    Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 10 of 26 PageID #: 1536
         Whether a plaintiff is an employee under the FLSA is a mixed question of law and fact.

Lilley, 958 F.2d at 750 n. 1. “[W]here there is a genuine issue of fact or conflicting inferences can

be drawn from the undisputed fact . . . the question is to be resolved by the finder of fact in

accordance with the appropriate rules of law.” Id. “Summary judgment for the defendant is not

appropriate when a factfinder could reasonably find that a FLSA plaintiff was an employee.”

Keller, 781 F.3d at 816.

         As noted, this question is resolved by application of a multi-factor test. The undersigned

will reiterate here what he said recently in connection with a different multifactor test: “The

undersigned has noted on multiple occasions that multi-factor (or balancing) tests, though often

having considerable desirability and merit, tend to foster outcomes that are unpredictable on the

front end, given such tests’ subjectivity.” Memphis A. Phillip Randolph Inst. v. Hargett, No. 3:20-

CV-00374, 2020 WL 5095459, at *16 (M.D. Tenn. Aug. 28, 2020) (quoting Eli J. Richardson,

Eliminating the Limitations of Limitations Law, 29 Ariz. St. L.J. 1015, 1050 (1997) (proposing a

multi-factor test to resolve civil limitations issues, while conceding that when courts “apply[ ] a

multi-factor test, [it is] always an unpredictable endeavor”) and Eli J. Richardson, Taking Issue

with Issue Preclusion: Reinventing Collateral Estoppel, 65 Miss. L.J. 41, 95 (1995) (proposing

multi-factor test to resolve collateral estoppel issues, while conceding that its drawback is that it

“would produce unpredictable resolutions of collateral estoppel issues, in that it is so flexible and

calls for very subjective judicial determinations”)). This reality tends not to bode well for the

prospects of a multi-factor test to resolve a question as a matter of law at the summary judgment

stage.




                                                 11

  Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 11 of 26 PageID #: 1537
   1. PERMANENCY OF THE RELATIONSHIP

       “Generally, independent contractors have variable or impermanent working relationships

with the principal company because they ‘often have fixed employment periods and transfer from

place to place as particular work is offered to them, whereas “employees” usually work for only

one employer and such relationship is continuous and indefinite in duration.’ . . . We may look at

the length and regularity of the working relationship between the parties, but even short, exclusive

relationships between the worker and the company may be indicative of an employee-employer

relationship.” Keller, 781 F.3d at 808 (citations omitted). Depending on the circumstances, even

several weeks may be enough to create an employment relationship. See LeMaster v. Alternative

Healthcare Sols., Inc., 726 F. Supp. 2d 854, 861 (M.D. Tenn. 2010). However, the Sixth Circuit

has also indicated that a mutually beneficial relationship, where an individual gives work to the

same workers multiple times due to satisfaction with past performance, does not automatically

create an employment relationship. Brandel, 736 F.2d at 1117.

       According to Peregrino, Defendants would contract with workers only on a per-project

basis, but they would use some workers “fairly consistently.” (Doc. No. 54-5 at 4; Doc. No. 59-1

at 2). The projects can last anywhere from a few weeks to months, but the workers are never hired

for an indefinite period. (Doc. No. 59-1 at 3; Workers’ Affidavits at 2). After a contract with a

worker ended, both Defendants and the worker understood that the worker could then accept work

from another contractor. (Doc. 59-1 at 2; Workers’ Affidavits at 2). A worker could also accept

work from another contractor during a project with Defendants if the worker was able to meet

deadlines on the project for Defendants. (Doc. 59-1 at 2; Workers’ Affidavits at 2). It is unclear

from the record whether the workers were actually able to exercise this prerogative to accept work

from another contractor. Since work hours were set by those (associated with the general


                                                12

  Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 12 of 26 PageID #: 1538
contractor) running individual job sites and the workers often carpooled, (Workers’ Affidavits at

3), it seems that there may not have been a real opportunity, as a practical matter, to work for other

contractors or pursue additional economic opportunities outside the relationship with Defendants.

See Keller, 791 F. 3d at 808 (noting that the limitations of travel time and availability of customers

indicated “slim control over [the plaintiffs] working hours and little ability to work for other

companies.”). According to Ramirez’s testimony, he worked exclusively for Defendants for a

period of about four years. (Doc. No. 54-6 at 4, 7).

        However, many of the workers seem to have had periods during which the workers did not

work for Defendants.9 (Doc. No. 65 at ¶ 54). That is, many of the workers worked only a portion

of the relevant period for Defendants, but some of the workers appear to have worked consistently

during the period at issue. (Id. at ¶¶ 55, 56). Horacio Ramirez, the only worker deposed by Plaintiff,

worked exclusively for Defendants but did not do so entirely continuously; he had several gaps in

his working relationship with Defendants. (Doc. Nos. 57-8 at 17-18; Doc. No. 65 ¶ 59).

        Though several facts indicate that the workers had a permanent relationship with

Defendants, reasonable minds could differ as to whether this factor leans in favor of a finding that



9
  Plaintiff objects to the information recited in this paragraph (the paragraph to which this footnote
is attached) because this was supported solely by Plaintiff’s initial disclosures. Plaintiff does not
dispute that the information is accurate. (Doc. No. 65 at 38). Under the local rules, facts used to
support a motion for summary judgment must be supported by a citation to the record. L.R.
56.01(b). The record is defined as “deposition transcripts, answers to interrogatories, affidavits,
requests for admissions, and documents filed in support of or in opposition to the motion or
documents otherwise in the court file.” L.R. 56.01(e). Since they are not on the record, the Court
will not consider statements of fact that are supported only by the Plaintiff’s initial disclosures.
However, the Court will consider the Wage Calculation sheets, as these were filed by Defendants
as Doc. Nos. 57-5 through 9 in support of Defendants’ motion for summary judgment. Much of
the information in this paragraph was supported by citations only to the Plaintiff’s initial
disclosures, but the information is verified by the Wage Transcription and Computation
Worksheets filed by the Defendants in support of their motion. The Court will consider these facts
to the extent that they are supported by the record, meaning just the Wage Transcription and
Computation Worksheets.
                                                 13

    Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 13 of 26 PageID #: 1539
the workers were employees rather than independent contractors. Accordingly, this particular

factor does not support either side’s contention that (considering all the factors) it has shown the

absence of a genuine issue as to the workers’ employment status (and that the issue therefore can

be resolved in its favor as a matter of law).

   2. DEGREE OF SKILL REQUIRED

       If an individual possesses special skills (the kinds of things requiring initiative, judgment

and/or foresight), they are more likely to be an independent contractor. Keller, 781 F.3d at 809.

The inquiry here is whether the worker’s “profits increased because of the ‘initiative, judgment[,]

or foresight of the typical independent contractor,’ or whether his work ‘was more like

piecework.’ ” Id. (citation omitted). When experience hanging drywall is gained independently of

any training or control by an alleged employer, the expertise required to hang drywall has been

found to indicate an independent contractor relationship. See Mulzet v. R.L. Reppert, Inc., 54 F.

App’x 359, 360 (3d Cir. 2002).

       Plaintiffs allege that Defendants do not require previous drywall experience of their

workers, while Defendants claim that they hire only workers with previous experience. (Doc. No.

61 ¶ 3; Doc. No. 65 ¶ 7). Peregrino testified that he uses only workers whom he has worked with

in the past or whom have drywall experience due to the skills required to timely complete a job,

and he testified that when he has hired workers without prior experience he has then needed to hire

additional workers in order to complete a project on time. (Doc. No. 54-5 at 8; Doc. No. 59-1 at

2). From the record, it appears that drywall work requires skill because of the necessary use of

different tools, the need to abide by construction codes (as supervised by the contractors), the

preexisting experience and training Defendants claim they require, and the fact that inexperienced

workers are unable to complete jobs in a timely manner. See Keller, 781 F.3d at 809 (noting the

                                                14

  Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 14 of 26 PageID #: 1540
significance of prior training and certificates, the preexisting knowledge of power tools, and

familiarity with relevant code provisions when finding a dispute of material fact on this factor);

(Doc. No. 54-5 at 8, 14, 23).

         On the other hand, one of Defendants’ office workers testified that she believed that

workers were not required to have prior experience and were trained on the job.10 (Doc. No. 54-4

at 13). There is no evidence that the workers are required to have any special certificates or

training, and though inexperienced workers may have been less efficient, they were still able to do

the tasks required. See Keller, 781 F.3d at 809; (Doc. No. 54-5 at 8). There is also no indication

that Defendants picked workers for particular jobs based on their level of experience or skill,

instead they picked workers based on availability and willingness to work. See Keller, 781 F.3d at

809; (Doc. No. 54-5 at 4; Doc. No. 59-1 at 2).

         Accordingly, there is a genuine dispute of fact regarding the level of skill the drywall

workers needed to perform work for Defendants. Accordingly, this particular factor does not

support either side’s contention that (considering all the factors) it has shown the absence of a

genuine issue as to the workers’ employment status.




10
   Defendants attacked the credibility of this witness in their Response to Plaintiff’s Undisputed
Statements of facts, since she did not go to the jobsites and admitted that she did not know certain
things about Defendants’ business. (Doc. No. 61 ¶ 23). The testimony is unclear as to whether the
witness knew of specific instances of workers actually being hired—as opposed to merely being
eligible to be hired—without experience and then being trained on the job. Regardless, though he
claimed it was not his general practice, Peregrino admitted that he had, at least on some occasions,
actually hired workers without prior experience and found their work to be less efficient. (Doc.
No. 54-5 at 8; Doc. No. 59-1 at 2). Credibility judgments and weighing of evidence are generally
improper at the summary judgment stage. Hostettler, 895 F.3d at 852. That is certainly true in this
particular instance. The Court finds the testimony sufficient to produce a dispute as to material
fact.
                                                 15

     Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 15 of 26 PageID #: 1541
   3. INVESTMENT IN TOOLS AND MATERIALS

       If an individual has “made a significant capital investment in [his or her] business” as

opposed to simply using the tools and resources of a company, it will indicate that a worker is an

independent contractor. Keller, 781 F.3d at 810, 811. If an industry is of a nature where no party

would be required to make a significant capital investment in tools and other resources, this factor

will be less important to the overall analysis. See Brandel, 736 F.2d at 1119 (finding this factor

less important when pickle farmers provided their own pails and gloves, and the landowner had on

hand general agriculture machinery). Additionally, courts have found that where workers are able

to rent tools and vehicles and have the costs deducted from their paychecks, this factor is less likely

to lean in favor of independent-contractor status. Swinney v. AMcomm Telecommunications, Inc.,

30 F. Supp. 3d 629, 637 (E.D. Mich. 2014).

       According to Peregrino, hanging and finishing drywall generally requires hand tools like

spatulas, mud trays, tool belts, sanders, and automatic tape dispensers (often called “bazookas”).

(Doc. No. 54-5 at 15; Doc. No. 59-1 at 4). Materials needed include drywall sheets, mud, and tape.

(Doc. No. 54-5 at 14; Doc. No. 59-1 at 4). Less commonly, stilts and scaffolding would be needed.

(Doc. No. 59-1 at 4-5).

       It is undisputed who provides some of the tools. On projects with Defendants’ workers,

Peregrino stated in his affidavit that the general contractor provides scaffolding. (Doc. No. 59-1 at

4-5). The Defendants’ workers provide their own trays and spatulas. (Doc. No. 54-6 at 17, 21;

Doc. No. 59-1 at 4-5). Ramirez estimated that the trays and spatulas cost less than $50 combined.

(Doc. No. 54-6 at 17, 21). Peregrino testified that the workers were responsible for providing

sanders. (Doc. No. 54-5 at 15).




                                                  16

  Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 16 of 26 PageID #: 1542
         There is a dispute, however, as to who provided most of the tools required for the workers

to do their jobs. Peregrino testified during a deposition that the stilts were provided by the workers,

but Ramirez testified that Peregrino provided the stilts. (Doc. No. 54-5 at 14; Doc. No. 54-6 at 11).

Peregrino testified that the general contractors provided tape, but Ramirez testified that Peregrino

would provide tape. (Doc. No. 54-5 at 14; Doc. No. 54-6 at 11). Ramirez additionally testified that

Peregrino provided bazookas, and that and a trailer attached to Defendants’ van contained tools,

helmets, trays, and work boots used by the workers. (Doc. No. 54-6 at 11). One of Peregrino’s

office workers confirmed in her deposition that the Defendants’ vans had trailers attached which

contained various tools.11 (Doc. No. 54-4 at 7). However, Peregrino stated in his affidavit that he

informed the workers that they would be responsible for providing their own tools, by which he

seems to mean virtually all tools beyond scaffolding. (Doc. No. 59-1 at 3). The workers confirmed

that they knew they were responsible for providing their own tools if the tools were not provided

by the general contractor. (Workers’ Affidavits at 3).

         Defendants provided several tools but deducted the costs of those tools from the Plaintiff’s

paychecks. (Doc. No. 61 at ¶ 47). Peregrino testified that he kept an account with a tool rental

business for drywall tools. (Doc. No. 54-5 at 10). On an as-needed basis, Peregrino stated in his

affidavit that he would advance the cost of tools to a worker who would be responsible for the

cost. (Doc. No. 59-1 at 3). Defendants would also sometimes arrange housing and transportation

for the workers which would be deducted from the workers’ pay. (Doc. No. 61 at ¶ 51; see also

Doc. No. 59-1 at 3; Doc. No. 54-2 at 9; Workers’ Affidavits at 3). Defendants own vans for this




11
   Defendants again attacked the credibility of this witness in their Response to Plaintiff’s
Undisputed Statements of facts, since she had not inspected the trailers and did not know much
about the tools inside the trailers. (Doc. No. 61 ¶ 38). Credibility judgments and weighing of
evidence are improper at the summary judgment stage. Hostettler, 895 F.3d at 852.
                                                  17

     Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 17 of 26 PageID #: 1543
purpose, maintain records regarding the cost of maintaining the vans, and submit these records to

their tax preparer. (Doc. No. 61 ¶ 41).

       Defendants would also occasionally provide tools when needed on a particular project. On

one occasion, a general contractor informed Peregrino that he did not have the budget for

scaffolding, and Peregrino rented the scaffolding since he would not be paid unless the workers

had scaffolding to finish the job. (Doc. No. 61 at ¶ 45; Doc. No. 54-5 at 11; Doc. No. 59-1 at 5).

Another time when a boom lift was needed, Defendants rented it in order to complete a job. (Doc.

No. 61 at ¶ 45; Doc. No. 54-5 at 11). Peregrino testified that he also had to provide mud on one

occasion. (Doc. No. 54-5 at 14).

       Though much of this evidence is contradictory, the parties agree that the workers were

responsible at least for purchasing their own trays and spatulas, valued at less than $50. There is

a real dispute as to who provided many of the tools involved in laying and finishing drywall,

including stilts, tape, bazookas, helmets, trays, and work boots. Peregrino also admittedly would

occasionally rent tools such as scaffolding, a boomlift, and mud when needed. Defendants would

also provide tools, housing, and vans and deduct the cost out of the worker’s checks, which leans

in favor of an employment relationship. The Court finds that since none of the tools needed for

drywall laying and finishing require significant capital investment this factor is less important to

the overall analysis than it might otherwise be. See Brandel, 736 F.2d at 1119.

       Regardless, there is still a significant, and genuine, dispute over who provided what tools

for the workers. Accordingly, this particular factor does not support either side’s contention that

(considering all the factors) it has shown the absence of a genuine issue as to the workers’

employment status.




                                                18

  Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 18 of 26 PageID #: 1544
   4. BONA FIDE OPPORTUNITY FOR PROFIT OR LOSS

       This element looks at whether the workers had an opportunity for profit or loss, and if they

could have increased their efficiency or business structure in some way so as to bring in more

money for themselves. Keller, 781 F.3d at 812. Mere opportunities to accept more or less work

and to schedule one’s own time do not reflect a use of managerial skill; instead, a court should

look to the ability and opportunity to work more efficiently and increase the worker’s own profits.

Off Duty Police Servs. Inc., 915 F.3d at 1059.

       Defendants paid the Drywall Workers in a piece-rate fashion per sheet of drywall hung.

(Doc. No. 61 ¶ 24). Though the rate varies from project to project, Defendants typically

compensate the drywall hangers at a rate of approximately $6 to $7 a sheet and drywall finishers

at a rate of $7.50 a sheet. (Doc. No. 61 ¶ 25; Workers’ Affidavits at 2). According to affidavits of

Peregrino and the workers, each worker offered a project could negotiate the per-sheet price for

that particular project before agreeing to take it, and sometimes a worker could renegotiate after

taking a project if there was a change in circumstances. (Doc. No. 59-1 at 2; Workers’ Affidavits

at 2). Additionally, workers were able to turn down work and were not forced to accept a particular

project. (Doc. No. 59-1 at 2). Workers were free to take other work after finishing, or even during,

a job, as long as they were able to meet their deadlines on the current job. (Workers’ Affidavits at

2). Guzman testified that there were no set days that a worker needed to spend on a particular

project, stating “if they’ve got 1200 sheets to do, they can do them in five days or ten days,

depending on how fast they go.” (Doc. No. 54-3 at 17).

       Aside from perhaps not completing a project, losing time working on a project, or not

making enough to cover their expenses owed to Defendants (for living, transportation, and tools),

there is no real opportunity for the workers to lose money in their ventures laying and finishing


                                                 19

  Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 19 of 26 PageID #: 1545
drywall. See Perez v. Howes, 7 F. Supp. 3d 715, 725 (W.D. Mich. 2014), aff’d sub nom. Perez v.

D. Howes, LLC, 790 F.3d 681 (6th Cir. 2015) (finding no opportunity for loss when the only

investment of the workers was time and travel).

       Reasonable minds could differ regarding whether there was a legitimate opportunity for

profit. On the one hand, workers were able to negotiate their sheet price up front, and/or even

renegotiate later. There is some indication that workers could work more efficiently and thereby

be able to take on other contracts or finish a job early, allowing them to take on more work. This

indicates that the workers had an opportunity to maximize profits by negotiating and managing

their own schedules. On the other hand, an opportunity for profit does not necessarily arise when

the only way to increase profits would be “by working longer, harder, and smarter.” Perez, 7 F.

Supp. 3d at 725. Mere control over one’s own schedule does not indicate a bona fide opportunity

for profit when there is not an opportunity to use efficiency to maximize profits. Off Duty Police

Servs., Inc., 915 F. 3d at 1059. Each work site was open for limited hours, subject to the general

contractor’s schedule, indicating that a worker’s options for working more on a particular site, or

working more by juggling multiple drywall jobs simultaneously, was necessarily limited.

Defendants also negotiated an initial price per sheet with the contractors, which would have limited

how much the workers were able to negotiate their own pay with Defendants. (Doc. No. 61 ¶ 3).

       So as to this factor, genuine disputes of fact exist. Accordingly, this particular factor does

not support either side’s contention that (considering all the factors) it has shown the absence of a

genuine issue as to the workers’ employment status.

   5. RIGHT TO EXERCISE CONTROL OVER THE WORK

       The fifth factor examines how much control over the workers Defendants exercised and

had the authority to exercise. Keller, 781 F.3d at 814-15. Some factors that can indicate a

                                                 20

  Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 20 of 26 PageID #: 1546
defendant’s level of control include control over scheduling, the ability to take on other contracts,

ability to discipline, and overall supervision of the worker’s work product. Keller, 781 F.3d at 814-

15; Brandel, 736 F.2d 1119. It is disputed, with compelling evidenceon both sides, what degree of

control that Defendants exercised over the various individual job sites.

        Defendants claim that they exercised little control over the individual job sites. Peregrino

stated in his affidavit:

        I did not monitor, supervise, or instruct the workers on how to perform the work.
        Each job site had safety regulations and work standards, which were set and
        enforced by the general contractor’s superintendent. I did not decide if the work
        was adequately done. The general contractor’s superintendent did all of the
        inspections and made the determination of whether any work needed to be redone.
        I was not routinely present on the job site to provide instructions to the workers
        about how the work was to be done.

(Doc. No. 59-1 at 5). The workers additionally stated that Defendants did not control the manner

in which work was performed and that no one from Defendants’ team was regularly on site to

monitor the work. (Workers’ Affidavits at 4). Peregrino stated in his affidavit that he would visit

the job sites only occasionally to translate for the workers, such as if a superintendent or general

contractor (who usually spoke only English) needed to communicate work that should be redone

to the Spanish-speaking workers or if no one was available to translate a safety meeting into

Spanish for the workers. (Doc. No. 59-1 at 6; see also Doc. No. 54-3 at 11, 21). Peregrino also

would visit the job sites in order to tally sheets hung in order to know how much to pay the workers.

(Doc. No. 59-1 at 6). Guzman testified that she went to the job sites often to translate the safety

meetings into Spanish for the workers or to communicate corrections from the a superintendent or

general contractor. (Doc. No. 54-3 at 11, 21; see also Doc. No. 59-1 at 6).

        Peregrino stated in his affidavit that he did not set hours for the workers, and “[t]hey were

free to arrive at a particular job site whenever they saw fit and to stay at that job site as late or



                                                 21

  Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 21 of 26 PageID #: 1547
leave as early as they wanted, so long as the general contractor allowed it.” (Doc. No. 59-1 at 5;

see also Doc. 54-3 at 11 (noting that the hours a particular site would be open were set by those

running that job site, and not by Defendants)). Peregrino also stated that he did not set lunch breaks

for his workers. (Doc. No. 59-1 at 5). Guzman testified that leaving early would not affect a

worker’s pay, because they were paid per sheet. (Doc. No. 54-3 at 17). Additionally, an office

worker testified that she did not even have any records of the hours the workers worked; she had

records only of how many sheets they had laid. (Doc. No. 54-4 at 15). The workers stated that

Defendants did not set hours for them and that they were able to take breaks or choose not to work

certain days at their own discretion. (Workers’ Affidavits at 3-4). General contractors would have

morning safety meetings and required workers to attend, but Peregrino stated in his affidavit that

he did not have the authority to force a particular worker to attend these meetings. (Doc. No. 59-1

at 5). Peregrino also noted that if a worker chose not to come to work, he did not have the authority

to make the worker show up. (Id. at 5). Additionally, Defendants did not require the workers to

wear a uniform or anything to identify that the workers were affiliated with Defendants. (Id. at 6;

Workers’ Affidavits at 4).

       Plaintiff claims that Defendants did, in fact, exercise control over the work sites and the

manner in which work was performed. Peregrino stated in his affidavit that he would sometimes

ask a worker he trusted to act as a “person in charge” to keep track of absent workers in order to

calculate pay, to operate as the primary contact with a site superintendent, and to explain safety

regulations and standards to the other workers. (Doc. No. 59-1 at 6). Ramirez was one of these

“persons in charge.” (Id. at 6). Ramirez testified during his deposition that, on behalf of Peregrino,

he would check on workers to see how they were doing their jobs and report back to Peregrino.

(Doc. No. 54-6 at 10). Ramirez testified that Peregrino told him to arrive around 7:00 in the



                                                 22

  Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 22 of 26 PageID #: 1548
morning and that he would write down for Peregrino when people left early from a job site. (Id. at

11-12). Ramirez testified that Peregrino would ask him every week for a report on who had left

early that week. (Id. at 13). Ramirez also testified that the workers were given a one-hour lunch

break every day. (Id. at 12).

       So as to this factor, genuine disputes of fact exist. Accordingly, this particular factor does

not support either side’s contention that (considering all the factors) it has shown the absence of a

genuine issue as to the workers’ employment status.

   6. INTEGRAL SERVICES

       The final enumerated factor in the economic-reality analysis is whether the workers render

a service that is integral to the Defendants’ business. Keller, 781 F.3d at 815. This factor is not

dispositive. See Brandel, 736 F.2d at 1120. The workers at issue render the services of laying and

finishing drywall, and Defendants’ sole business is providing drywall laying and finishing

services. It is not disputed by the parties that the services rendered by the workers are integral to

Defendants’ business, (Doc. No. 60 at 17), and a reasonable jury would conclude that workers are

integral to Defendants’ business.

       This factor, viewed in isolation, indisputably suggests that the workers were employees. It

thus tilts in favor of Plaintiff. Accordingly, this particular factor supports Plaintiff’s contention

that (considering all the factors) it has shown the absence of a genuine issue as to the workers’

employment status and that the workers were employees as a matter of law.

   7. OTHER FACTORS

       “The economic-reality test is not an exclusive list of factors. We may and should look to

other evidence in the record to determine whether the totality of the circumstances establishes that


                                                 23

  Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 23 of 26 PageID #: 1549
[Defendants] employed [workers].” Keller, 781 F.3d at 815. The Sixth Circuit additionally

examines whether a defendant maintained records of the workers and whether a defendant had the

ability to hire or fire the workers. Keller, 781 F.3d at 807 (quoting Ellington v. City of E. Cleveland,

689 F.3d 549, 555 (6th Cir. 2012)).

       Defendants maintain records for each employee that include “[w]orker documents, copies

of their IDs, copies of their W7s; if they have an account—a bank account, address . . . what job

they are doing, and where that work is.” (Doc. No. 61 at ¶ 28; Doc. No. 54-3 at 5). As testified to

by one of their office workers, Defendants additionally keep track of how many sheets a worker

has completed in order to pay them. (Doc. No. 54-4 at 15). This additional factor weighs in favor

of an employment relationship.

       There is a lack of evidence regarding the authority to hire and fire the workers. Three

individuals testified during their respective depositions that the need to fire a worker had never

arisen for Defendants. Specifically, Ramirez testified that he did not have the authority to fire

anyone when he oversaw other workers as a “person in charge,” and that he did not know of any

instances where any of the workers were fired. (Doc. No. 54-6 at 11). Guzman also testified that

no worker she knew of had been fired; she had previously been called to a worksite to translate a

conversation when a worker broke jobsite rules, but the intention of the conversation was not for

Peregrino to fire the worker. (Doc. No. 54-3 at 11). And Peregrino testified during his deposition

that he had never had a worker do poor work. (Doc. No. 54-5 at 8). However, the question here is

not whether Defendants have ever hired or fired workers previously, but rather whether they had

the authority to hire or fire. Keller, 781 F.3d at 807. Here, it is unclear if Defendants possess that

authority since the need to fire a worker has apparently not arisen.




                                                  24

  Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 24 of 26 PageID #: 1550
         Therefore, due to the lack of evidence either way, this factor does not weigh in favor of

either party. Accordingly, this particular factor does not support either side’s contention that

(considering all the factors) it has shown the absence of a genuine issue as to the workers’

employment status.

                                         CONCLUSION

         As portended by the Court’s discussion of the applicable factors, Plaintiff’s Cross Motion

for Partial Summary Judgment and Defendants’ Motion for Summary Judgment will be denied.

Neither side has met its initial burden under Rule 56 as the summary judgment movant with respect

to the workers’ status (as either employees or independent contractors), and even if it had, the

respective non-movant would have been able to meet its resulting burden under Rule 56 of raising

a genuine issue as to that matter fact.12 Though one of the factors in the economic-realities test

clearly weigh in favor of Plaintiff, almost all of the factors are subject to legitimate disputes of

material fact on which reasonable people could disagree. And accordingly, there is a genuine issue

of material fact as to the overarching question the factors address—whether the workers are




12
   The party bringing the summary judgment motion has the initial burden of identifying portions
of the record that demonstrate the absence of a genuine dispute over material facts, and if (but only
if) the movant meets that burden, the non-moving party must set forth specific facts showing there
is a genuine dispute of material facts. Pittman, 901 F.3d at 627-28. Here, neither party is entitled
to summary judgment, because neither party has met its initial burden of convincing the Court that
there is an absence of a genuine dispute of material fact as to the workers’ status. And even if one
or the other of the parties had met this initial burden, the Court would find that such party
nevertheless was unentitled to summary judgment; assuming arguendo that each party, in its
capacity as the movant, had shifted the burden to the other party (in its capacity as non-movant) to
show evidence showing a genuine dispute of material fact as to the workers’ status, the Court finds
that the non-movant has shown sufficient evidence to meet that burden. That is to say, each party,
respectively, in its capacity as the party opposing summary judgment has, as explained herein,
enough evidence on its side to raise a genuine issue as to the workers’ status to defeat summary
judgment for the opposing (moving) party—even if that moving party could be credited with
having shifted the burden to the non-movant in the first place.

                                                 25

     Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 25 of 26 PageID #: 1551
employees or independent contractors. And thus summary judgment is inappropriate for either

side. The appropriate weight of the factors as a whole can be assessed more properly after a trial.

       An appropriate order will be entered.



                                               ________________________________________
                                               ELI RICHARDSON
                                               UNITED STATES DISTRICT JUDGE




                                                 26

  Case 3:17-cv-01381 Document 78 Filed 10/09/20 Page 26 of 26 PageID #: 1552
